IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                            Assigned on Briefs October 16, 2002

           STATE OF TENNESSEE v. JOHN WINSTON McMURRY

                 Direct Appeal from the Criminal Court for Sumner County
                No. CR 180-1999; CR 482-1999     Jane W. Wheatcraft, Judge



                    No. M2001-03117-CCA-R3-CD - Filed March 19, 2003



The defendant’s probation was revoked after his house was searched and a twelve-gauge shotgun
was found inside. The defendant contends there was insufficient evidence to revoke his probation.
The defendant contends the rules of probation and a police report were improperly admitted into
evidence. Because the trial court is only required to find a violation of probation by a preponderance
of the evidence, we affirm the trial court’s revocation of probation.

     Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

JOHN EVERETT WILLIAMS, J., delivered the opinion of the court, in which DAVID G. HAYES and
JERRY L. SMITH, JJ., joined.

David R. Howard, Gallatin, Tennessee, for the appellant, John Winston McMurry.

Paul G. Summers, Attorney General and Reporter; Jennifer L. Bledsoe, Assistant Attorney General;
Lawrence Ray Whitley, District Attorney General; and Dee Gay, Assistant District Attorney General,
for the appellee, State of Tennessee.


                                             OPINION

        The defendant, John Winston McMurry, pled nolo contendere to two counts of sale of a
Schedule II drug, cocaine less than .5 grams, Class C felonies. On June 12, 2000, the defendant was
sentenced as a Range II multiple offender to six years on each count, to be served consecutively, and
was placed on probation. On August 29, 2001, a probation violation warrant was issued against the
defendant following his arrest for Unlawful Carrying or Possession of a Weapon as a Convicted
Felon, a Class E felony. After a preliminary hearing in General Sessions Court, the defendant was
bound over to the Sumner County Grand Jury. A probation violation hearing was held before the
Grand Jury met, at which time the defendant’s probation was revoked. The Sumner Count Grand
Jury returned a no true bill after the defendant’s probation was revoked. The defendant contends
there was insufficient evidence in which to revoke probation. The defendant contends the Rules of
Probation and a police report were improperly admitted into evidence.

                                              Analysis

        A trial court may revoke probation upon a finding by a preponderance of the evidence that
the defendant violated the conditions of his probation. Tenn. Code Ann. § 40-35-311(d) (1997).
This Court will not disturb the decision of a trial court to revoke probation absent a finding of an
abuse of discretion. To find an abuse of discretion, there must be no substantial evidence to support
the conclusions of the trial court that a violation of the terms of probation has occurred. See State
v. Shaffer, 45 S.W.3d 553, 554 (Tenn. 2001) (citing State v. Harkins, 81 S.W.2d 79, 82 (Tenn.
1991)).

        The probation violation warrant stated that the defendant violated “Rule #3: Offender was
in possession of a firearm and ammunition.” Officer Don Bandy testified at the probation revocation
hearing that while searching the residence of the defendant and his brother, pursuant to a consent to
search given by the defendant, he found a Remington model 1400 12-gauge shotgun and one 12-
gauge round under the couch in the living room. The defendant offered no proof at the revocation
hearing. Because the trial court may find a violation of probation occurred if a preponderance of the
evidence exists, we conclude the finding of the trial court is supported by the testimony of Officer
Bandy. See Tenn. Code Ann. § 40-35-311(d).

        The defendant contends that Officer Bandy should not have been allowed to introduce the
police report of Sergeant Sorrells into evidence at the revocation hearing. The record reflects
Sergeant Sorrells’ report included the defendant’s admissions that the gun belonged to him and that
he purchased the gun from an acquaintance. The decision to exclude or admit evidence is left to the
discretion of the trial court. In reviewing such a decision, this Court may only disturb the trial
court’s decision if there has been an abuse of discretion. State v. Dubose, 953 S.W.2d 649, 652
(Tenn. 1997). We also recognize that hearsay evidence is admissible in a probation revocation
hearing “so long as it is shown not to be so unreliable as to violate due process.” State v. Wade, 863
S.W.2d 406, 409-10 (Tenn. 1993). In the instant case, this evidence was shown to be reliable
because Officer Bandy searched the defendant’s home and located the gun and ammunition. Officer
Bandy knew Sergeant Sorrells interviewed the defendant concerning the gun. We conclude the
record does not indicate the trial court improperly admitted this evidence.

         The defendant argues the trial court abused its discretion in including the Rules of Probation
in the record after the proceedings had come to a close. From the record, we conclude the trial court
included the Rules of Probation to complete the record. The defendant was inherently put on notice
that compliance with the criminal laws is a condition of probation. State v. Stubblefield, 953 S.W.
2d 223, 225 (Tenn. Crim. App. 1997). Furthermore, a trial court may take judicial notice of its own
rules of probation. State v. Kenneth Lee Kendrick, 2002 Tenn. Crim. App. LEXIS 49, No. E2001-
00817-CCA-R3-CD, Sullivan County (Tenn. Crim. App. filed January 23, 2002, at Knoxville).



                                                 -2-
Therefore, we conclude the trial court did not abuse its discretion by including the Rules of Probation
into the record.

                                             Conclusion

       For the above reasons, we affirm the judgments of the trial court.




                                                       ___________________________________
                                                       JOHN EVERETT WILLIAMS, JUDGE




                                                 -3-